NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 25 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NOEL RODRIGUEZ,                                 No. 16-15705

                Plaintiff-Appellant,            D.C. No. 1:11-cv-01914-AWI-EPG

 v.
                                                MEMORANDUM*
ISAAC, Counselor at Corcoran State Prison
- SHU,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Noel Rodriguez, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his safety. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii). Watison v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). We affirm.

      The district court properly dismissed Rodriguez’s action because Rodriguez

failed to allege facts sufficient to show that defendant caused the alleged

constitutional deprivation. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (to

violate the Eighth Amendment, a prison official must know of and disregard an

excessive risk to inmate safety); Harper v. City of Los Angeles, 533 F.3d 1010,

1026 (9th Cir. 2008) (in a § 1983 action, the plaintiff must demonstrate that the

defendant’s conduct caused the claimed injury by establishing both causation-in-

fact and proximate causation).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                   16-15705